Judge Brock
dissenting.
The straight line approach of the majority opinion in this case brings forth principles of law with which I have no quarrel; however, there have been occurrences in this case which seem to me to create a situation which urgently demands relief. The Ford Motor Company filed its answer during the same month in 1968 in which Matthews Motors filed its answer. According to the record on appeal the matter was dormant until 27 March 1970 when Matthews Motors filed its motion for leave to amend its answer to allege the running of the statute of limitations. The motion of Matthews was denied by Judge Hasty on 4 May 1970 in the exercise of his discretion.
At this point the two defendants were on equal footing; neither of them had pleaded the running of the statute of limitations. However on 8 May 1970, the Ford Motor Company filed an amended answer alleging the running of the statute of limitations, the preamble to its amended answer reading as follows: “The defendant, Ford Motor Company, by leave of Court granted by the Honorable Fred H. Hasty, Judge holding the Courts of the 28th Judicial District, files its amended answer to the plaintiff’s complaint as follows.”
Thereafter on 14 May 1970 Matthews Motors filed an amended answer wherein it alleged the running of the statute of limitations. The preamble to the amended answer of Matthews Motors reads as follows: “The defendant, Matthews Motors, Inc., by leave of court granted by the Honorable Fred H. Hasty, Judge holding the Courts of the 28th Judicial District, files its amended answer to the plaintiff’s complaint as follows.”
On 20 May 1970 the plaintiff filed a motion to dismiss the amended answer of Matthews Motors upon the grounds that leave to amend had been denied by Judge Hasty. Judge Fate J. *515Beal at the 22 June 1970 session allowed the motion to dismiss, and the portion of the amended answer of Matthews Motors which pleaded the statute of limitations was stricken.
On 5 November 1970 plaintiff filed a motion seeking to strike the amended answer of Ford Motor Company. This motion was heard by Judge Sam J. Ervin III on 5 November 1970 and was denied.
The situation at this point is that one co-defendant has been allowed to successfully amend its answer to plead the running of the statute of limitations and the other co-defendant has been denied a similar privilege. To add further impetus to my feeling that the circumstances urgently demand further consideration, the record on appeal discloses that on 5 November 1970 Judge Ervin granted summary judgment in favor of Ford Motor Company upon the grounds, that the complaint affirmatively disclosed all facts necessary to establish the defendant Ford Motor Company’s plea of the 3-year statute of limitations.
Defendant Matthews Motors, again filed a motion for leave to plead, as its co-defendant had been allowed to plead, the statute of limitations. On 12 November 1970, only seven days after granting summary judgment in favor of Ford Motor Company, Judge Ervin entered the order denying Matthews Motors’ motion for leave to amend its answer to plead the statute of limitations. Judge Ervin’s order states: “. . . that the undersigned is inclined to grant the motion of Matthews Motors, Inc. ... so that said defendant can also allege the three year Statute of Limitations against plaintiff’s claim, but does not have the authority to exercise his discretion but must rule as a matter of law.” It is clear that Judge Ervin felt that the order entered by Judge Hasty and the order entered by Judge Beal were binding upon him as a matter of law.
However it seems to me that the circumstances had so changed since the entry of Judge Hasty’s order and the entry of Judge Beal’s order that Judge Ervin was authorized to act in his discretion to meet the exigencies of the case. “Interlocutory judgments or orders are under the control of the court and may be corrected or changed at any time before final judgment to meet the exigencies of the case.” McIntosh, N. C. Practice 2d, § 1711. Miller v. Justice, 86 N.C. 26; Maxwell v. Blair, 95 N.C. 317.
*516Under the application of Matthews Motors, for the reason that its co-defendant had been permitted to plead the statute of limitations, it seems to me that Judge Ervin could modify the previous interlocutory orders and permit the amendment. This is particularly reasonable because it is clear that no rights of third parties would be prejudiced.
I would vote to reverse the order of Ervin, J. and allow Matthews Motors to amend its answer to allege the running of the statute of limitations. Whether it could succeed upon this plea is another matter.